Citation Nr: 1225403	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-15 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for left knee disability, status post total knee arthroplasty, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection, to include on a secondary basis, for right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability.

4.  Whether the Veteran submitted a timely notice of disagreement with respect to a May 2006 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from August 1973 to August 1976.  He also served in the Army National Guard from May 1978 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

The Board initially notes that the matter of an increased rating for left knee disability is addressed in the decision below, while the other issues listed on the title page of this action are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  Although the remanded issues include the matter of whether the Veteran submitted a timely notice of disagreement with a May 2006 rating action which, among other things, assigned a 100 percent evaluation for left knee disability for the period from May 2006 through June 2007, and a 30 percent evaluation thereafter, the Board finds that the current increased rating issue is not inextricably intertwined with the above timeliness issue.  

In this regard, the record shows that the Veteran filed the claim resulting in the current appeal in August 2007, and (as discussed in the decision below) the Board has determined that the Veteran is entitled to a 60 percent evaluation for the left knee disorder.  Under these circumstances, VA is already required to review whether the 60 percent evaluation should be made effective in July 2007 (the only month prior to August 2007 when the Veteran was not entitled to either a 100 percent or a 60 percent evaluation for the disability).  If VA ultimately determines that the Veteran did submit a timely disagreement with the May 2006 rating action, the rating period for consideration in that case would be the one year period prior to May 2006, which would encompass evidence not pertinent to the period since May 2006, and which would be the subject of a "staged" rating should VA determine that the evidence prior to May 2006 did warrant a higher evaluation.

In other words, the Board finds that a decision on the proper rating assignable for the period since June 2007 for the left knee disorder is not dependent in any manner on the proper rating assignable for the same disorder prior to May 10, 2006.  Consequently, the Board will proceed with the increased rating issue.


FINDING OF FACT

The Veteran's left knee disability, which is status post total knee arthroplasty, is manifested by severe painful motion with substantial limitation of flexion. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for left knee disability, status post total knee arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Codes 5055, 5256, 5261, 5262 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The Board finds that the VCAA duty to notify was satisfied by letters sent to the Veteran in September 2007 and August 2008 with regard to the claim for an increased rating for left knee disability.  The letters addressed all of the notice elements.  The September 2007 letter was sent prior to the initial unfavorable decision by the AOJ in December 2007.  The latter letter provided the information required by the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  Although the August 2008 letter was issued after the December 2007 rating decision, the claim was readjudicated in the March 2009 statement of the case, and thus any error in the timing of the notice is harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Neither the Veteran nor the representative has identified any deficiency in the notices.  The Board accordingly finds that VA's duty to notify the Veteran has been met.

With respect to VA's duty to assist the Veteran, the record reflects that all relevant VA and private records identified by the Veteran or apparent from the record have been obtained.  In addition to the Veteran's service treatment records, the record contains private medical records, VA treatment records, and statements from former employers of the Veteran.  There is no suggestion from the record that relevant records remain outstanding.
   
In this regard, the Board notes that in July 2001 (years prior to the claim from which this appeal arises), the Social Security Administration (SSA) requested information from VA concerning the Veteran's left knee disorder, presumably because the Veteran filed a claim with that agency.  Although the RO has never attempted to obtain any records from SSA pertaining to the Veteran, under the facts of this case, the Board finds that such records are not relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  The Veteran apparently never actually received disability benefits from the SSA.  Although he was unemployed in July 2001, he thereafter worked for one particular employer from June 2002 to March 2005.  Moreover, while he last worked in December 2005, he has never suggested to VA that he was ever in receipt of SSA disability benefits, despite several opportunities to mention such benefits.  His clinical treatment records, although noting his unemployment, do not reference the receipt of any SSA benefits.  Consequently, any SSA examinations that may have been conducted in connection with the SSA claim under consideration in 2001 would have pre-dated the current claim by a number of years, and would not be relevant to the current level of disability.

For the above reasons, and as the Veteran has never suggested that the SSA has any records pertaining to his left knee that are relevant to the period since May 2006 and which are not already in VA's possession, the Board finds that VA's duty to assist in this case does not include obtaining any records from the SSA.

The record also reflects that the Veteran was examined in connection with his claim in October 2007.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it was based on a physical examination and provided medical information needed to address the rating criteria relevant to this case.  In particular, the October 2007 VA examination contains information about the functionality of the Veteran's left knee and the effect of the discomfort associated with the disorder.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  






Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for residuals of a left knee injury was granted in August 1999; the disorder was evaluated as 10 percent disabling for the period prior to January 3, 1999, as 100 percent for the period from January 4, 1999 to February 28, 1999, and as 20 percent disabling from March 1, 1999.  In March 2001, service connection for traumatic arthritis was granted, and assigned a separate 10 percent evaluation.  In May 2006, based on a recent left total knee arthroplasty, the RO discontinued the separate 10 percent rating for arthritis, and assigned a 100 percent evaluation for left knee disability effective from May 10, 2006 to June 30, 2006, and a 30 percent evaluation effective from July 1, 2006.  The 30 percent evaluation has remained in effect since that time.

The Veteran contends that his left knee disorder causes difficulty with traversing stairs and inclines, and problems with prolonged walking.  He indicates that he is unable to bend the knee or walk properly, and that he is unable to work because of the knee.

VA treatment records on file covering the period from 2006 to 2009 document, historically, that he underwent a left total knee arthroplasty in May 2006.  He underwent manipulation of the knee the next month because of arthrofibrosis and deterioration of flexion in the joint.  In light of continued deterioration in flexion after the first manipulation, the Veteran underwent a second manipulation in August 2006.  The records since that time document complaints of left knee pain with findings of tenderness and slight edema.  He exhibited full extension, with flexion limited to between 70 and 85 degrees, except for an occasion in May 2008 where flexion was limited to 50 degrees; the records for that date note that he had very recently re-injured the knee in a fall.  The knee was stable, and X-ray studies showed that the hardware in the knee had not loosened.  The records show that he exhibited an odd and antalgic gait, as the left knee would not bend properly.

The Veteran attended a VA examination in October 2007.  He reported experiencing discomfort in the left knee when traversing stairs or inclines.  He was noted to use a cane.  On range of left knee motion testing, the Veteran demonstrated full extension, and flexion to 105 degrees.  The examiner noted slight swelling of the knee and indicated that the Veteran could squat, but with pain.  The examiner noted that there was additional decrease in motion on repetitive motion testing, but that the knee was stable.  X-ray studies of the knee revealed no signs of malalignment or loosening of the knee hardware.

The RO evaluated the Veteran's left knee disability as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  That code provides for a minimum 30 percent rating for a knee replacement.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The code provides that with intermediate degrees of residual weakness, pain or limitation of motion, VA should rate by analogy to Diagnostic Codes 5256, 5261 or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).

Diagnostic Code 5256 provides for ratings ranging from 30 to 60 percent for knee ankylosis, of varying degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).

Diagnostic Code 5261 provides for ratings ranging from zero percent to 50 percent, depending on the extent of limited extension in a knee.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Diagnostic Code 5262 provides for ratings ranging from 10 percent to 40 percent for impairment of the tibia and fibula.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).

After careful review of the record, the Board finds that the evidence supports assignment of a 60 percent evaluation for the left knee disability.  The record shows that the knee has continued to be painful and tender through the years, with documented clinical findings of swelling and deteriorated flexion.  The Board notes that the total knee arthroplasty apparently did not preserve full flexion, requiring the Veteran to undergo two manipulations, and that he still has a substantially diminished range of left knee flexion.  Unfortunately, the October 2007 examiner failed to provide any findings as to strength in the knee, but given the Veteran's May 2008 fall, the Board finds it likely some weakness is present.  

Given the documented pain, the suggested weakness, and the demonstrated marked loss of flexion in the knee, the Board finds that the manifestations of the disability are consistent with the disability picture contemplated by the criteria for a 60 percent evaluation under Diagnostic Code 5055 for severe painful motion.  Accordingly, a 60 percent evaluation for the left knee disability is warranted.

The Board notes that a 60 percent evaluation is the maximum disability evaluation assignable under Diagnostic Codes 5055 and 5256, and is beyond the maximum disability evaluation that may be assigned under Diagnostic Codes 5261 or 5262.  A rating higher than 60 percent under those codes therefore is not warranted.  

The Board notes that in VAOPGCPREC 9-2004, VA's Office of General Counsel held that separate evaluations under Diagnostic Codes 5260 and 5261 may be assigned where there are compensable levels of limitation in both extension and flexion of a knee.  Even assuming that opinion is applicable to knee disorders evaluated under Diagnostic Code 5055, however, in this case the evidence clearly and consistently documents normal extension in the knee.  To demonstrate entitlement to an evaluation in excess of 60 percent by separately evaluating flexion and extension, the Veteran would have to demonstrate extension limited to at least 45 degrees.  See 38 C.F.R. § 4.25 (2011).  This clearly is not the case here.

Accordingly, the Veteran is entitled to assignment of a 60 percent evaluation for left knee disability.

The Board has reviewed the evidence of record covering the period involved in this appeal.  The Board finds that the Veteran's left knee disability has met the criteria for a 60 percent evaluation for the entire period involved since the filing of the August 2007 claim.

In Thun v. Shinseki, 22 Vet. App. 111 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board finds that the Veteran's left knee disability is not so unusual or exceptional as to render impractical the application of the regular schedular standards at any time during the pendency of the evaluation period.  38 C.F.R. 
§ 3.321(b)(1) (2011).  The schedular rating criteria for rating left knee disorders where there has been a knee replacement is based on the presence of severe pain or weakness, on range of knee motion, or on certain pathologies specific to knee malalignment such as tibia and fibula impairment.  Functional impairment due to factors such as pain and weakness are included as part of the schedular rating criteria in the consideration of limitation of motion, and in consideration of knee replacement residuals in particular.  See 38 C.F.R. §§ 4.40 and 4.45.  The record shows that the Veteran's left knee disorder is manifested by limited knee flexion, with pain and some incoordination due to gait disturbance.  His knee problem have not been manifested by symptoms that are outside of those contemplated by the schedular rating criteria. 

In short, the facts of this case do not present such an extraordinary disability picture such that the Board is required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which concern the assignment of extra-schedular evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

The Board lastly notes that although a claim for an increased rating also includes a claim for a TDIU where there is evidence that the Veteran is unemployable owing to his service-connected disability, see Rice v. Shinseki, 22 Vet. App. 447 (2009),
the claim for a TDIU, which has been developed for appellate review, will be addressed by the Board following further development on another issue.  




 
ORDER

Subject to the law and regulations governing the payment of monetary benefits, a 60 percent evaluation for left knee disability is granted.


REMAND

Reasons for remand:  issuance of a statement of the case, and VA examination.

As discussed in the prior section, a May 2006 rating action awarded the Veteran a 100 percent evaluation for his left knee disability, effective from May 10, 2006, to June 30, 2007, on account of his recent total knee arthroplasty.  The rating action assigned a 30 percent evaluation effective July 1, 2007, and discontinued a separate rating for arthritis of the left knee effective the same date.  The Veteran was notified of the decision and of his appellate rights the same month.

Thereafter, no communication was received from the Veteran or any representative until August 2007.  At that time, he informed VA that he disagreed with the May 2006 rating action.  In a letter sent later that month, the RO informed the Veteran that his notice of disagreement as to the May 2006 rating action was untimely, and would not be accepted.  He was advised that the determination as to the timeliness of the notice of disagreement was itself an appealable issue.

Later in August 2007, the Veteran responded to the above VA correspondence by indicating that he was submitting a notice of disagreement as to the RO's August 2007 determination concerning the timeliness of his earlier notice of disagreement.  The record reflects that the RO has not issued the Veteran a statement of the case in response, but rather that the RO, in September 2007, simply provided the Veteran with a second determination that his earlier August 2007 notice of disagreement as to the May 2006 rating action was untimely.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court indicated that in a case in which a Veteran expressed disagreement in writing with a decision by an agency of original jurisdiction and the agency of original jurisdiction failed to issue a statement of the case, the Board should remand the matter for issuance of a statement of the case.  Consequently, the Board must remand the issue of whether the Veteran submitted a timely notice of disagreement with respect to a May 2006 rating decision for further procedural action.

Turning to the claimed right knee disorder, the Veteran contends that the disability is related to his service-connected left knee disability.  The service treatment records (particularly those associated with Army National Guard service) document the left knee injury and complaints, but are silent for any reference to the right knee.  The first post-service reference to right knee complaints is a September 2001 entry in the private medical records on file.  During a September 2000 VA examination, the Veteran was noted to favor the left leg.  Subsequent VA treatment notes document that the Veteran has an odd gait, given the flexibility problems present in the left knee.

The Veteran attended a VA examination in October 2007 to address the etiology of the right knee disability.  Following physical examination and X-ray studies of the knee showing degenerative changes, the examiner concluded that it was unlikely that the right knee disorder was related to the left knee disability, because X-ray studies since 2004 showed that the degenerative changes in both knees were about the same, and in fact arguably were worse in the right knee.  Notably, however, the examiner did not address whether the left knee disability aggravated (i.e., chronically worsened) the right knee disability.  

When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  To establish service connection on a secondary basis, the evidence must show that a service-connected disorder either caused or aggravated the disability at issue.  See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  Given that the examiner did not address whether the service-connected left knee disorder chronically worsened the right knee disability, another VA examination is required.
 
The Board lastly notes that the Veteran seeks a TDIU.  Given that the disposition of the right knee disability claim may impact the determination of entitlement to a TDIU, the Board finds that the matters are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Consequently, the Board will remand the TDIU matter at this time.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should take all indicated action to issue a statement of the case to the Veteran addressing the issue of whether he submitted a timely notice of disagreement with the May 2006 rating decision.  The Veteran should be clearly advised of the need to file a timely substantive appeal with respect to the August 2007 VA decision which determined that his notice of disagreement was not timely filed.  If a timely substantive appeal is thereafter submitted with respect to this issue, the RO/AMC should undertake any other indicated development.  If and only if a timely appeal has been perfected, this issue should be certified on appeal to the Board for the purpose of appellate review.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right knee disability that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA and private treatment records, service treatment records, the Veteran's statements and the report of the October 2007 VA examination.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any right knee disorder present was caused or chronically worsened by the Veteran's service-connected left knee disorder.  By chronically worsened (aggravated) the Board means a permanent increase in the severity of the underlying disability beyond its natural progression.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


